                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                 Case No. 1:17-CV-00256


SHIRLEY TETER,

                       Plaintiff,
                                                                    MOTION TO SEAL
       v.

PROJECT VERITAS ACTION FUND
et al.,

                      Defendants

       Pursuant to Federal Rules of Civil Procedure 5.2(d) and 5.2(f), and Local Civil Rules

6.1(c), and the Consent Protective Order in this matter [DE 33], Plaintiff moves the Court for an

Order sealing Exhibits 34, 44, and 46 to Plaintiff Shirley Teter’s 22 January 2019 Response to

Defendants’ Motion for Summary Judgment. [DE 43-35; DE 43-45; DE 43-47]. In support of

this Motion, Plaintiff shows the Court the following:

       1.      In support of her responsive brief, Plaintiff filed with this Court three exhibits (the

“Filed Exhibits”) that were emails produced by Defendant during discovery. All three exhibits

were emails between Defendant James O’Keefe and third parties.

       2.      Pursuant to the Consent Protective Order, [DE 33], all of the Filed Exhibits are

being filed with redaction. (Exhibits DE 43-45 and DE 43-47 were filed with redactions but

unredacted copies have not yet been filed under seal.) Defendants have asserted that some of the

information contained in the exhibits is “Confidential” as that term is defined in the Consent

Protective Order.

       3.      Filed simultaneously with this Motion are unredacted copies of each exhibit, as

Exhibits 34, 44, and 46.



            Case 1:17-cv-00256-MR Document 48 Filed 01/28/19 Page 1 of 3
       4.      Undersigned counsel has consulted with counsel for Defendants regarding

consent to this motion. Undersigned counsel has yet to receive a response from Defendants’

counsel.

       5.      Under the common law, a district court “has supervisory power over its own

records and may, in its discretion, seal documents if the public’s right of access is outweighed by

competing interests.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).

       WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

grant their request for leave to file the materials described above under seal.

       This the 28th day of January, 2019.

                                             Respectfully submitted,


                                                      ELLIS & WINTERS LLP

                                                      By: /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser (N.C. Bar No. 10028)
                                                      Jeremy M. Falcone (N.C. Bar No. 36182)
                                                      Preetha Suresh Rini (N.C. Bar No. 51022)
                                                      P.O. Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: 919-865-7000
                                                      jon.sasser@elliswinters.com
                                                      jeremy.falcone@elliswinters.com
                                                      preetha.rini@elliswinters.com

                                                      CRITCHFIELD, CRITCHFIELD &
                                                      JOHNSTON, LTD.

                                                      By: /s/ Ralph Streza
                                                      Ralph Streza
                                                      4996 Foote Road
                                                      Medina, Ohio 44256
                                                      Phone: 330-723-6404
                                                      Fax: 330-721-7644
                                                      Email: streza@ccj.com
                                                      Counsel for Plaintiff Shirley Teter



                                                  2

            Case 1:17-cv-00256-MR Document 48 Filed 01/28/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 28th of January, 2019, a copy of the foregoing was filed

electronically with the Clerk of Court using the Court’s CM/ECF system.



                                                    By: /s/ Jonathan D. Sasser
                                                    Jonathan D. Sasser




                                                3

         Case 1:17-cv-00256-MR Document 48 Filed 01/28/19 Page 3 of 3
